TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00680-CV


                                           L. W., Appellant

                                                   v.

                 Texas Department of Family and Protective Services, Appellee



            FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY,
NO. D-1-FM-13-000422, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


                                              ORDER


PER CURIAM

               Appellant L.W. filed her notice of appeal on October 28, 2014. The appellate record

was complete November 17, 2014, making appellant=s brief due December 8, 2014. On December

8, 2014, counsel for appellant filed a motion for extension of time to file appellant’s brief.

               Amendments to the rules of judicial administration accelerate the final disposition of

appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180

days for court’s final disposition). The accelerated schedule constrains this Court’s leeway in

granting extensions. In this instance, we will grant the motion and order counsel to file appellant=s

brief no later than December 23, 2014. If the brief is not filed by that date, counsel may be required

to show cause why she should not be held in contempt of court.

               It is ordered on December 9, 2014.



Before Justices Puryear, Pemberton and Field